Citation Nr: 0111400	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post removal of left medial meniscus with tibial osteotomy, 
prior to October 26, 1998.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
June 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1997, by the Roanoke, Virginia, Regional Office (RO), 
which denied the veteran's claim for a rating in excess of 10 
percent for his service-connected left knee disorder.  The 
notice of disagreement with this determination was received 
in October 1997.  The statement of the case was issued in 
November 1997.  The veteran appeared and offered testimony at 
a hearing before a Hearing Officer at the RO in February 
1998.  A transcript of that hearing is of record.  Private 
treatment reports were submitted at the hearing, and a 
supplemental statement of the case (SSOC) was issued in May 
1998.  The veteran's substantive appeal was received in 
October 1998, to which was attached a private medical 
statement.  Another SSOC was issued in October 1998.  A 
private treatment report was received in November 1998.  

By rating decision in December 1998, the veteran was assigned 
a temporary total rating under 38 C.F.R. § 4.30, from October 
26, 1998, through November 30, 1999, following a total left 
knee replacement requiring convalescence.  Effective from 
December 1, 1999, the left knee disorder was assigned a 30 
percent rating.  

A review of the claims file discloses that, in a February 
1999 VA Form 646 (Statement of Accredited Representative in 
Appealed Case), the veteran's representative indicated that 
the organization had contacted the veteran and he had stated 
that he was satisfied with the current 30 percent evaluation 
assigned for his left knee disorder.  Therefore, the issue of 
an increased rating is considered to have been withdrawn by 
the veteran, and is not currently before the Board for 
appellate review.  

The veteran has been represented throughout his appeal by the 
Virginia Department of Veterans Affairs, which submitted 
written argument to the Board in March 2001.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable evaluation of the 
veteran's appeal has been obtained.  

2.  Prior to October 26, 1998, the veteran's service-
connected left knee disorder, status post removal of left 
medial meniscus with high tibial osteotomy, was manifested by 
subjective complaints of pain with use, stiffness, swelling, 
feelings of giving way, and tenderness on palpation; 
objective findings included two well-healed surgical scars, 
moderate effusion, crepitation on range of motion, 
tenderness, a slight limp, and limited motion.

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's left knee was productive 
of a moderate degree of disability prior to October 26, 1998.  
Severe disablement was clearly not shown.  

4.  Prior to October 26, 1998, the veteran's service-
connected left knee disorder was also manifested by X-ray 
evidence of degenerative changes.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
criteria for a 20 percent evaluation for his service-
connected status post removal of left medial meniscus with 
tibial osteotomy were met prior to October 26, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991) amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5257 (2000).  


2.  The criteria for a separate 10 percent disability rating 
for degenerative arthritic changes of the left knee, as a 
result of status post removal left medial meniscus with 
tibial osteotomy, were met prior to October 26, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran entered active duty in December 1967.  The 
service medical records indicate that he was seen on several 
occasions during service for complaints of pain and 
tenderness in the left knee.  In October 1970, the veteran 
was diagnosed with chondromalacia of the left knee, and was 
assigned a limited duty profile.  Subsequently, in April 
1971, he was diagnosed with possible torn left medial 
meniscus.  A physical profile record dated in July 1971 
reflects a diagnosis of post-operative cartilage removal of 
the left leg.  The separation examination, conducted in 
December 1971, reported a history of left medial meniscectomy 
in 1970; clinical evaluation of the lower extremities was 
reported to be normal.  

VA medical records, dated from February 1979 to July 1981, 
reflect that the veteran received clinical attention for his 
left knee disorder.  A treatment report dated in February 
1979 reflected a history of painful left knee, and noted a 
surgical scar.  During a clinical visit in March 1981, the 
veteran complained of pain and weakness in the left knee.  It 
was noted that he had some instability.  Range of motion was 
within normal limits.  There was no crepitation and no edema, 
but there was tenderness over the medial aspect of the left 
knee.  X-rays showed degenerative changes of the left 
patella.  The diagnosis was status post removal of the left 
medial meniscus, with residual pain.  The veteran was next 
admitted to a hospital in July 1981 for complaints of pain in 
the left knee; there was no instability reported.  He was 
admitted for elective arthroscopy to evaluate the patella and 
degenerative joint disease.  The diagnosis was chondromalacia 
patellae.  

The initial disability rating for the veteran's left knee was 
10 percent, assigned in a Rating Decision of May 1981, 
effective from March 1981.

Private treatment reports, dated from February to March 1986, 
reflect that the veteran received ongoing treatment for his 
left knee disorder.  In February 1986, he underwent 
diagnostic arthroscopy and lateral retinacular release on the 
left knee.  The veteran subsequently received physical 
therapy treatment.  During a follow-up evaluation in March 
1986, the veteran had a 2+ effusion of the left knee; he had 
full extension and almost full flexion.  

In a Rating Decision of August 1997, the RO assigned a 
temporary total (100 percent) rating for convalescence, under 
38 C.F.R. § 4.30, from October 8, 1996, through February 28, 
1997, for the above treatment.  The previous 10 percent 
schedular rating was resumed effective March 1, 1997.

The veteran filed a claim for an increased rating for his 
left knee disorder (on VA Form 21-4138) in July 1997.  The 
Board notes, in addition, that the veteran had submitted a 
letter dated in January 1997, also seeking an increased 
rating, which the RO later acknowledged having misplaced.  
The RO's records indicated that the veteran's letter had been 
received on January 27, 1997, so that would constitute the 
date of his claim for increase.

Submitted in support of his claim were private treatment 
reports dated from August 1996 to November 1996, which show 
that the veteran received clinical evaluation and treatment 
for several disabilities, including his left knee disorder.  
During a clinical visit in October 1996, he indicated that he 
had experienced some pain and swelling in the left knee for 
the last 3 months; he had had it aspirated and injected on 
two or three different occasions, without any relief.  On 
examination, there was a moderate effusion of the left knee.  
There was pain with flexion and extension of the left knee.  
There was an old healed incision over the inside of the knee, 
and there was tenderness over the inner aspect of the knee.  
X-rays of the knee showed a spur on the patella, and some 
squaring of the medial femoral condyle.  The diagnosis was 
effusion of the left knee.  Later that month, the veteran 
underwent two operations on the left knee.  When seen in 
December 1996, he still had some quadriceps atrophy, and he 
was using a cane.  In an application for continuing 
disability, dated in January 1997, the veteran's physician 
reported that he had become disabled from work in October 
1996, due to degenerative arthritis of the left knee.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in September 1997, at which time he 
indicated that he had undergone two arthroscopies of the left 
knee, the last one in October 1996.  The veteran reported 
that the last arthroscopy was followed by a high tibial 
osteotomy because of the development of degenerative 
arthritic changes.  The veteran indicated that he was having 
problems with pain that would shoot down the lateral aspect 
of his left leg.  He also reported problems with stiffness, 
limited motion, occasional swelling, and difficulty going up 
and down steps.  The veteran further noted that he had had to 
change occupations as a result of his knee disorder.  

Upon clinical evaluation, it was observed that the veteran 
utilized his arms to hoist himself out of a chair, walked 
with a very slight limp.  When he stood, he seemed to be 
anatomically aligned, but the left knee was larger than the 
right.  There was a moderate effusion present, and there were 
two well-healed surgical scars, one on the medial aspect of 
the knee and one on the lateral aspect.  There was tenderness 
along the inferior portion of the lateral excision.  Range of 
motion in the left knee was from 8 degrees to 120 degrees.  
There was no instability.  There was minor crepitation on 
range of motion of the knee.  X-rays revealed some 
patellofemoral joint arthritis, and that the hardware was 
present from the tibial osteotomy, which was now subsequently 
healed.  There was mild joint space narrowing involving the 
medial compartment, as well as the lateral compartments.  The 
impression was status post high tibial osteotomy for 
arthritis involving the medial compartment of the knee, 
status post medial meniscus removal.  It was noted that the 
veteran had loss range of motion of the knee by history, and 
that his range of motion was not normal.  He still had 
stiffness, and occasional aches and swelling, all compatible 
with synovitis attributed to underlying arthritis involving 
the left knee.  

At his personal hearing in February 1998, the veteran 
testified that his left knee disorder had increased in 
severity since he was initially granted service connection; 
he explained that the left knee condition has adversely 
affected his life.  He stated that he was currently employed 
as a truck driver, and had to use a clutch; he noted that 
constant use of the clutch caused pain in the left knee.  The 
veteran explained that he had to be conscious how he got in 
and out of his truck, because his left knee had a tendency to 
buckle and cause him to fall.  He reported that he had 
previously worked as a deputy sheriff and a corrections 
officer; however, he had to give up each of those positions 
because of the physical restrictions caused by his left knee 
disorder.  The veteran also reported that he had constant 
weakness in the left leg, worse after driving; he noted that 
he had constant pain and tenderness.  He indicated that he 
had constant swelling in the left knee, and he was required 
to have fluid drawn from the knee.  He also described 
problems with running and climbing steps.  The veteran 
testified that he had to sleep with a pillow between his 
knees because of tenderness caused by pressure on the left 
knee.  He stated that he used heat, soaks, ace bandages, a 
knee brace, and occasionally medication for the left knee 
pian.  

Submitted at the hearing were private treatment reports dated 
from October 1996 to February 1998, which show that the 
veteran continued to receive evaluation and treatment for his 
left knee disorder.  The records reflect that the veteran was 
admitted to a hospital in October 1996, with complaints of 
persistent pain and discomfort in the left knee; on October 
14, 1996, he underwent arthroscopy and chondroplasty to rule 
out internal derangement.  The postoperative diagnosis was 
osteoarthritis, medial compartment, and chondromalacia, 
medial femoral condyle.  Several days later, on October 23, 
1996, the veteran underwent a high tibial osteotomy of the 
left knee.  During a follow-up visit in April 1997, it was 
noted that the veteran had a good range of motion of his knee 
but still had pain down the shin bone.  The diagnosis was 
status post osteotomy.  The veteran was next seen in December 
1997, at which time his left knee was aspirated and injected 
with 2 cc of triamcinolone; he was given a prescription for 
Darvocet.  

Received in April 1998 was a medical statement from William 
D. Henceroth II, M.D., dated in February 1998, indicating 
that the veteran was his patient and that he had permanent 
impairment in the left knee.  Dr. Henceroth reported that the 
veteran had undergone three previous arthroscopies on his 
left knee, as well as a proximal tibial osteotomy.  He also 
noted that the veteran continued to have less than normal 
motion; he had -5 to 110 degrees motion in the left knee.  
The ligaments were intact.  He had weakness in the left 
quadriceps of the left thigh.  Dr. Henceroth also reported 
that the veteran had weakness in his left quadriceps, and 
some mild atrophy of the left thigh.  He had increased 
fatiguing in the left leg as a result of muscle atrophy, and 
there was permanent enlargement due to arthritic changes in 
the joint.  He had decreased coordination, and impaired 
ability to execute skilled movements smoothly.  Dr. Henceroth 
noted that the veteran was unable to run, jump, or move 
quickly with the left knee; he also had difficulty standing 
for long periods of time, as well as difficulty sitting and 
keeping the knee bent for long periods of time.  Dr. 
Henceroth stated that he felt that the impairment of the left 
knee was severe.  

Received on October 6, 1998, was another medical statement 
from Dr. Henceroth, dated in September 1998, indicating that 
the veteran had severe degenerative arthritis of his left 
knee.  Dr. Henceroth reported that the veteran had had a high 
tibial osteotomy for medial compartment arthritis, but it was 
only temporary in nature.  Dr. Henceroth noted that the 
arthritis had advanced to the point that, in order to 
maintain gainful employment and be able to function on a 
normal basis, the veteran would need a total knee 
replacement.  

II.  Legal analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This new statute applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  See also Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).   
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board has carefully considered the provisions of the new 
law and its applicability to the issues now under review, and 
we conclude that no further development of the record is 
necessary or would be beneficial in this case.  The 
statements of the case which were provided by the RO advised 
the veteran and his representative of the evidence needed in 
this claim, and of the applicable law.  The veteran has not 
alluded to evidence not already of record, which would tend 
to support his claim that he is entitled to increased ratings 
for his service-connected disorders.  The file appears to 
contain all relevant records of private medical treatment, 
and the veteran has been afforded full and complete VA 
examinations.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran by apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issue which we are resolving today.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991).  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2000).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2000).  

"[T]he regulations do not give past medical reports 
precedence over current findings."  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the United 
States Court of Appeals for Veterans has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Ibid; Peyton v. 
Derwinski, 1 Vet.App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59.  

If the disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excessive 
movement, weakness, excess fatigability, or incoordination -- 
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  

Prior to October 26, 1998, the veteran's service-connected 
left knee disorder, status post removal of left medial 
meniscus with tibial osteotomy, was rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(except when a temporary total rating was assigned, from 
October 1996 to March 1997).  Under DC 5257, slight knee 
impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate knee impairment.  38 C.F.R. § 4.71a, 
DC 5257.  A 30 percent rating is warranted for severe 
recurrent subluxation or severe lateral instability.  This is 
the maximum schedular evaluation permitted under that 
diagnostic code.  

In the alternative, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  DC 5258.  Also, 
a 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  DC 5260.  A 10 
percent rating is appropriate where extension of the leg is 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees. DC 5261.  

After careful review of the evidentiary record prior to 
October 26, 1998, the Board is of the opinion that a 20 
percent schedular evaluation is warranted for veteran's 
status post removal of left medial meniscus with tibial 
osteotomy, under DC 5257.  We note the record reflects that 
the veteran had had three surgical procedures involving the 
left knee and, in a statement dated in February 1998, a 
private physician indicated that the veteran had permanent 
impairment in the left knee.  That physician also described 
the impairment of the veteran's left knee as severe.  In a 
subsequent statement in September 1998, the physician 
reported that the veteran needed a total left knee 
replacement.  In addition, at his personal hearing, the 
veteran testified that he had pain and stiffness in the left 
knee, and that his left knee constantly gave out on him and 
caused him to fall.  Moreover, the recent VA examination 
shows that he has a mild limp, moderate knee effusion, 
atrophy, and crepitation on motion, and that his left knee is 
weak and exhibits joint line tenderness.  

In light of these clinical findings, while there was no 
instability on VA examination in September 1997, the Board is 
exercising our discretion under the doctrine of reasonable 
doubt/benefit of the doubt, to conclude that an increase to a 
20 percent rating, based upon moderate knee impairment, is 
warranted prior to October 26, 1998.  Inherent in that 
conclusion is a finding that an evaluation in excess of 
20 percent is not warranted during that period, as the 
evidence is only in equipoise as to the increase to 20 
percent, and severe recurrent subluxation or lateral 
instability has not been demonstrated.  See 38 C.F.R. § 4.71, 
DC 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 and/or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, supra.  However, in this case, where the diagnostic 
code under which the veteran is rated, 38 C.F.R. § 4.71, DC 
5257, is not predicated upon loss of range of motion, 
sections 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet.App. 7 (1996).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There is no evidence of ankylosis of the left 
knee.  Consequently, DC 5256 is not for application.  There 
is also no evidence of malunion or nonunion of the tibia and 
fibula.  Thus, DC 5262, for impairment of the tibia and 
fibula, is not for application in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  In the 
former opinion, the General Counsel held that, when a knee 
disorder is rated under DC 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under DC 5260 or DC 5261, 
separate evaluations may be assigned.  In the latter opinion, 
the General Counsel stated that, if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based upon painful motion, 
under 38 C.F.R. § 4.59.  

In view of the foregoing, the Board finds that a separate 10 
percent evaluation is warranted under Diagnostic Codes 5010 
and 5260 and 38 C.F.R. § 4.59.  The medical evidence of 
record demonstrates that range of motion of the left knee was 
from 8 degrees on extension to 120 degrees on flexion.  This 
limitation of motion is not sufficient to warrant a 
compensable evaluation under DC 5260 or DC 5261.  However, 
since the medical evidence does show X-ray evidence of 
arthritis of the left knee, and the veteran experiences pain 
on motion of the left knee, a 10 percent evaluation may be 
assigned.  Clearly, however, the absence of compensable 
limitation of knee motion means that a rating higher than 10 
percent is not in order under those provisions.  

After considering all possible rating criteria, the Board 
finds that separate evaluations of 20 percent under 
Diagnostic Code 5257, and 10 percent under Diagnostic Codes 
5010 and 5260 and 38 C.F.R. § 4.59, are warranted for the 
veteran's left knee disability, for the period before October 
26, 1998.  


ORDER

A 20 percent evaluation for status post removal of the left 
medial meniscus with high tibial osteotomy is granted for the 
period prior to October 26, 1998, subject to the law and 
regulations pertaining to the payment of monetary benefits.  

A separate 10 percent disability rating for degenerative 
changes of the left knee is granted for the period prior to 
October 26, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

